IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FEDERAL NATIONAL MORTGAGE                   : No. 410 EAL 2016
ASSOCIATION,                                :
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
JEBEH KAWAH,                                :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.